DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6, 7, 8, 12, 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claims 1 & 7, the prior art found does not specifically teach An electronic device, comprising: a touch display with a main region and a peripheral region surrounding the main region, a first parameter adjustment interface displaying in the main region of the touch display, the first parameter adjustment interface including an inner circular area and a surrounding area surrounding the inner circular area, a gradient color scale provided on the surrounding area indicating different color parameters of the inner circular area; a body; a processing unit, configured in the body; and a memory unit, configured in the body and connected to the processing unit, the memory unit stores an instruction, when the instruction is executed by the processing unit, the processing unit executes: receiving a first touch input via an object at any position in the inner circular area of the first parameter adjustment interface as a first position; displaying a first parameter value in the inner circular area, wherein the first parameter value corresponds  to a color in of the gradient color scale that is  positioned on the surrounding area and closest to the first position; receiving a first sliding touch input via the object from the first position to an adjusting position in the inner circular area; displaying an adjusting parameter value in the inner circular area, wherein the adjusting parameter value corresponds to a color in the gradient color scale that is positioned on the surrounding area and closest to the adjusting position; receiving a second sliding touch input via the object from the adjusting position to a second position in the peripheral region of the electronic device;    displaying a second parameter adjustment interface that is switched from the first parameter adjustment interface, the second parameter adjustment interface including the inner circular area as a selected area, the selected area displaying the adjusting parameter value; receiving a third sliding touch input via the object from the second position to a third position in the peripheral region during displaying the second parameter adjustment interface; and displaying a second parameter value in the selected area, wherein an adjustment from the adjusting parameter value to the second parameter value depends on a sliding distance or a sliding acceleration of the third sliding touch input from the second position  to the third position in the peripheral region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590.  The examiner can normally be reached on Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGIE BADAWI/Primary Examiner, Art Unit 2179